EXHIBIT 10.18
Information redacted pursuant to a confidential treatment request.
DEPOSIT ACCOUNT CONTROL AGREEMENT
     THIS DEPOSIT ACCOUNT CONTROL AGREEMENT (this “Agreement”) is dated August
1, 2008 by and among BancorpSouth Bank (together with its successors and
assigns, “Bank”), Hancock Fabrics, Inc. (together with its successors and
assigns, the “Company”) and General Electric Capital Corporation, in its
capacity as agent (in such capacity, together with its successors and assigns,
“Agent”) pursuant to the Loan Agreement (as hereinafter defined) acting for and
on behalf of Lenders (as defined in the Loan Agreement).
W I T N E S S E T H
     WHEREAS, Bank maintains for the use of the Company the following deposit
accounts:
01-210513 (the “Concentration Account”)
01-236083 (the “Operating Account”)
which deposit accounts are hereinafter referred to collectively as the “Deposit
Accounts”, and individually, each as a “Deposit Account”;
     WHEREAS, Bank additionally maintains for the use of the Company the
following deposit accounts:
01-230662 (the “Salaried Payroll Account”)
60-550191 (the “Hourly Payroll Account”)
which deposit accounts are hereinafter referred to collectively as the “Payroll
Accounts”, and individually, each as a “Payroll Account”;
     WHEREAS, the Company maintains numerous deposit accounts with numerous
financial institutions (including Bank) throughout the United States into which
are deposited revenues generated by Company’s various stores, which deposit
accounts are hereinafter referred to collectively as the “Store Accounts”, and
individually, each as a “Store Account”;
     WHEREAS, pursuant to the Loan and Security Agreement dated as of August 1,
2008, by and among the Company, certain of Company’s affiliates and
subsidiaries, Agent and Lenders (as amended, restated, supplemented or otherwise
modified and in effect, the “Loan Agreement”), Agent and the Lenders have a
security interest in, among other things, all right, title and interest of the
Company in and to the following, whether now or hereafter existing or arising
(collectively, the “Deposit Account Collateral”): (a) the Deposit Accounts,
(b) all cash, checks, money orders, drafts, instruments, electronic funds
transfers and other items and forms of remittances and all funds and other
amounts at any time paid, deposited or credited (whether for collection,
provisionally or otherwise), held or otherwise in the possession or under the
control of, or in transit to, Bank or any agent or custodian thereof for credit
to or to be deposited

 



--------------------------------------------------------------------------------



 



in any Deposit Account, (c) all funds and cash balances or other amounts in or
attributable to any Deposit Account, and (d) any and all proceeds of any of the
foregoing; and
     WHEREAS, the Company, Agent and Bank desire to enter into this Agreement in
order to set forth their relative rights and duties with respect to the Deposit
Account Collateral.
     NOW, THEREFORE, in order for the Company to comply with the requirements of
Agent and Lenders under the Loan Agreement and the other financing arrangements
with the Company, the Company, Bank and Agent agree as follows:
     1. Deposit Account Collateral. Bank hereby represents, warrants and
covenants with and to Agent and Lenders that: Bank has established and will
maintain the Deposit Accounts and has identified the Company as the sole owner
of the Deposit Accounts, subject to the rights of Agent therein as provided
herein; the records of Bank do not reflect, and it has not received any notice
of, any assignment or pledge of, or security interest in the Deposit Accounts or
any of the other Deposit Account Collateral (other than the pledge and security
interest of Agent referred to herein), or any notice of any adverse claim with
respect to any of the same; Bank has not entered and will not enter into any
agreement with any person other than Agent by which it is obligated for any
reason to comply with instructions from such other person as to the disposition
of funds in or from the Deposit Accounts or with respect to any other dealings
with any of the Deposit Account Collateral; Bank will not agree that any person
other than the Company or Agent is Bank’s customer with respect to any Deposit
Account; the Deposit Accounts are each a “deposit account” as such term is
defined in the UCC (as hereinafter defined); Bank acknowledges that it holds and
will hold possession of the Deposit Account Collateral consisting of instruments
and money as bailee for Agent and for the benefit of Agent, subject to the terms
and provisions of this Agreement; and Bank is hereby irrevocably authorized and
instructed to change the designation of the customer on any Deposit Account to
Agent upon the request of Agent and Bank shall so change the customer promptly
upon such request by Agent. The Company hereby confirms to Bank that the Company
has granted to Agent, as collateral security for the Company’s obligations to
the Agent and Lenders under the Loan Agreement, a security interest in and Lien
on the Deposit Account Collateral, and Bank hereby acknowledges such security
interest in and Lien on the Deposit Account Collateral. This Agreement shall be
inapplicable to any account maintained by Company at Bank other than the Deposit
Accounts, the Payroll Accounts and the Store Accounts.
     2. Control.
     (a) Notwithstanding any term or provision of this Agreement or other
agreement between Bank and the Company or otherwise, the Company hereby
irrevocably authorizes and directs the Bank to comply with, and the Bank hereby
agrees to comply with, all instructions originated by the Agent in accordance
with this Agreement, including directing the disposition of funds in any Deposit
Account or as to any other matter relating to any Deposit Account or other
Deposit Account Collateral, without further consent by the Company (which
instructions may include the giving of stop payment orders for any items being
presented to a Deposit Account for payment).

2



--------------------------------------------------------------------------------



 



     (b) With respect to the Concentration Account, Bank shall not permit the
Company or any of its affiliates or any other person to withdraw any amounts
from, to draw upon or otherwise exercise any authority or powers with respect to
the Concentration Account, and Bank shall not at any time honor, any
instructions with respect to the Concentration Account, other than those
approved in writing by Agent. Notwithstanding the foregoing, until Agent
otherwise advises Bank in writing, Company shall have access to the
Concentration Account to the extent expressly provided in Section 3(d) herein.
     (c) With respect to the Operating Account, until the Agent otherwise
advises Bank in writing, Company shall have access to the Operating Account to
the extent expressly provided in Section 3(d) herein.
     3. Remittance of Funds; Use of Cash Management Facilities.
     (a) Unless the Company is otherwise directed by Agent, the Company shall
cause all Deposit Account Collateral to be deposited into the Concentration
Account. Each banking day, Bank shall transfer to Agent all available funds in
the Concentration Account by wire to DeutscheBank Trust Company Americas, ABA
#021 011 033; Account Name: General Electric Capital Corporation; Account
Number: 502-795-13; CFN: [___]; Reference: Hancock Fabrics or such other account
as Agent may from time to time designate to Bank pursuant to the terms hereof
(the “Agent Payment Account”).
     (b) Unless otherwise agreed to in writing between Agent and the Company,
the proceeds of the loans and advances made by Agent and Lenders to the Company
pursuant to the terms and conditions set forth in the Loan Agreement and related
documents, agreements, and instruments that are deposited into the Operating
Account will be utilized by the Company to fund, subject to the terms and
conditions set forth in this Agreement, (i) all transactions made by Company on
the Payroll Accounts and (ii) all other transactions made by Company on the
Operating Account. Each banking day, or so often as may be required, Company,
through use of Bank’s cash management facilities, shall transfer available funds
in the Operating Account to the Payroll Accounts in such amounts as are
sufficient, in the Company’s determination, to fund all transactions made on the
Payroll Accounts. Nothing contained in this subsection (b) or any other
provision contained in this Agreement or otherwise shall or shall be construed
to obligate or create in any way any liability or responsibility on the part of
Agent or any Lender to fund or to ensure that the Company has sufficient funds
to make the payments specified in this subsection or any other payments related
to the operation of the Company’s business.
     (c) Bank will permit transactions on the Deposit Accounts and the Payroll
Accounts only to the extent that sufficient funds are available therein. Bank
may reject any ACH Debit Entry for the Payroll Accounts if sufficient funds are
not available therein at least two (2) banking days prior to the Effective Entry
Date. As used in this subsection (c), the terms “ACH”, “Debit”, “Entry” and
“Effective Entry Date” shall have the respective meanings ascribed in Bank’s
cash management agreements with the Company.
     (d) Notwithstanding any provision of this Agreement to the contrary, until
Agent otherwise advises Bank in writing, Company shall have access to the
Deposit Accounts via Bank’s cash management facilities solely for the following
purposes (with reference

3



--------------------------------------------------------------------------------



 



parenthetically to the name of Bank’s cash management products which may be used
by Customer to accomplish such purposes):
     (i) Concentration Account: Company may deposit Deposit Account Collateral
into the Concentration Account (Express Deposit Services). Company may originate
ACH entries to transfer funds to the Concentration Account from any Store
Account (InView).
     (ii) Operating Account: Company may make transfers from the Operating
Account and may originate outgoing wires from the Operating Account (InView).
Company may run fraud, error detection and reconciliation cash management
products on the Operating Account (Positive Pay).
     (iii) Payroll Accounts: Company may make transfers from the Payroll
Accounts. Company may run fraud, error detection and reconciliation cash
management products on the Payroll Accounts (Positive Pay).
     (iv) All Accounts: In addition, with regard to all Deposit Accounts,
including the Concentration Account, all Payroll Accounts, and all Store
Accounts maintained at Bank, Company may view all transactions on all such
accounts and may retrieve all balance information concerning all such accounts
(InView).
     4. Indemnity; Bank’s Responsibility. The Company agrees to indemnify,
defend and hold harmless Bank against any loss, liability or expense (including
reasonable fees and disbursements of counsel) incurred in connection with this
Agreement, including any action taken by Bank pursuant to the instructions of
Agent, except to the extent due to the gross negligence or willful misconduct of
Bank or breach of any of the provisions hereof. The Company confirms and agrees
that neither Bank nor Agent or Lenders shall have any liability to the Company
for wrongful dishonor of any items or transaction as a result of any
instructions of Agent or otherwise in accordance with the terms of this
Agreement. Bank shall have no duty to inquire or determine whether the
obligations of the Company to Agent or Lenders are in default, or whether Agent
or Lenders are authorized by the Loan Agreement, applicable law or otherwise to
take any action, or whether Agent is entitled to give any such instructions, and
Bank is fully entitled to rely upon such instructions from Agent (even if such
instructions are contrary or inconsistent with any instructions or demands given
by the Company).
     5. Statements, Confirmations and Notices of Adverse Claims. At such time or
times as Agent may request, Bank will promptly report to Agent the amounts
received in and held in the Deposit Accounts and will furnish to Agent any
copies of bank statements, deposit tickets, deposited items, debit and credit
advices and other records maintained by Bank under the terms of its arrangements
with the Company (as in effect on the date hereof). Agent will reimburse Bank
for its reasonable expenses in providing such items to Agent. Upon receipt of
notice of any lien, encumbrance or adverse claim against any Deposit Account
Collateral, Bank will promptly notify Agent and the Company thereof.

4



--------------------------------------------------------------------------------



 



     6. Subordination of Bank’s Security Interest; Setoff Rights; Bank’s Fees
and Expenses.
     (a) In the event that at any time Bank has a security interest in or lien
upon any of the Deposit Account Collateral, such security interest and lien of
Bank shall be subject and subordinate to the security interest and lien of Agent
therein. Bank shall not for any reason charge, debit, deduct or offset, or
exercise any security interest or lien rights, against any checks, automated
clearinghouse transfers or other form of remittances at any time deposited in or
credited to any Deposit Account, except that Bank may setoff against funds in
the Deposit Accounts (i) for all amounts due to Bank in respect of its fees and
expenses as provided in Section 6(c) hereof that are unpaid and outstanding,
(ii) for the amount of any checks, automated clearinghouse transfers, items or
other form of remittances that have been credited to any Deposit Account and
subsequently returned unpaid or lawfully demanded to be refunded by any paying
or collecting bank(whether for insufficient funds or any other reason),
(iii) for the amount of any checks, automated clearinghouse transfers, items or
other form of remittances which have been credited to any Deposit Account
incorrectly by reason of inadvertent error which is corrected as soon as
practicable after the discovery of such error, and (iv) for any overdrafts
arising as a result of any of the foregoing; provided, that, Bank shall first
setoff for such amounts due to it against funds held in the Operating Accounts
before any other Deposit Account.
     (b) In the event that the funds in the Operating Account or any other
Deposit Account are insufficient to reimburse Bank for any amounts specified in
Section 6(a) above, Agent shall reimburse Bank upon demand for all such amounts;
provided, that, (i) in respect of amounts specified under clause (i) of
Section 6(a) above, Agent shall have first received written demand from Bank for
payment of such fees and expenses prior to the date that is 60 days after the
date such fees or expenses were due and payable to Bank, and (ii) in respect of
amounts specified in clauses (ii), (iii) and (iv) of Section 6(a) above, Agent
received final payment in respect thereof and Agent has received notice of
failure of the Company to pay Bank prior to the date that is 90 days after such
check, automated clearinghouse transfer items, or other form of remittance is
returned to Bank or such demand is made to Bank or such error was discovered by
Bank. The Company shall reimburse Agent for any amounts paid by Agent to Bank
under this Section 6(b) or otherwise under this Agreement promptly upon demand
by Agent (without inquiry as to, and regardless of, any dispute between the
Company and Bank). Such amounts shall be paid to Agent by Company (or at Agent’s
option, Agent may charge any loan account of the Company or its affiliates
maintained by Agent) without offset, defense or counterclaim.
     (c) As compensation for Bank’s services rendered to Agent and to Company
under this Agreement, Bank shall be entitled to the fees and expenses set forth
in Exhibit “A” hereto.
     7. Termination.
     (a) This Agreement may be terminated by Bank at any time on not less than
thirty (30) days’ prior written notice to each of the Company and Agent. This
Agreement may be terminated by Agent at any time upon receipt by Bank of Agent’s
written notice of termination. This Agreement may not be terminated by the
Company without the express prior written consent of Agent and, in that case,
Agent and the Company shall jointly notify Bank in writing of such termination.

5



--------------------------------------------------------------------------------



 



     (b) In the event that this Agreement is terminated for any reason, unless
otherwise instructed by Agent, Bank will, on the effective dated of such
termination, transfer all available funds in the Deposit Accounts to the Agent
Payment Account.
     8. Notices. All notices hereunder to Bank shall be in writing, sent by
telecopier and by nationally recognized overnight courier with instructions to
deliver the next business day, and shall be deemed to have been given or made
when Bank has had a reasonable period of time to act thereon (but in no event
longer than two business days after Bank has received such notice). All notices
to any other party hereunder shall be in writing and deemed to have been given
or made: if delivered in person, immediately upon delivery; if by telex,
telegram or facsimile transmission, immediately upon sending and upon
confirmation of receipt; if by nationally recognized overnight courier service
with instructions to deliver the next business day, one (1) business day after
sending; and if by certified mail, return receipt requested, five (5) days after
mailing. All notices to any party shall be given to its address set forth below
(or to such other address as any party may designate by notice in accordance
with this Section).
     9. Customer Agreements. This Agreement supplements all other agreements
between the Company and Bank with respect to the Deposit Accounts, as such
agreements may now exist or may hereafter be amended and whether now existing or
hereafter arising, including, but not limited to, all agreements pertaining to
use of Bank’s cash management facilities and the daily transmission limits set
forth therein. No consent of Agent or the Lenders shall be required to amend any
such other agreement or for the Company and Bank to enter into any additional
agreement. In the event of any inconsistency between this Agreement and the
terms of such other agreements of the Company or its affiliates with Bank, the
terms of this Agreement control.
     10. Governing Law. This Agreement shall be governed by the laws of the
State of New York. Notwithstanding anything to the contrary contained in any
other agreement among any of the parties hereto, for purposes of the UCC, the
State of New York shall be deemed to be Bank’s jurisdiction within the meaning
of Section 9-304 of the UCC. All references to the “UCC” herein shall mean the
Uniform Commercial Code as in effect on the date hereof in the State of New
York.
     11. Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be an original, but all of which taken
together shall constitute one and the same agreement. Delivery of an executed
counterpart of this Agreement by telefacsimile or other means of electronic
transmission shall have the same force and effect as the delivery of an original
executed counterpart of this Agreement. Any party delivering an executed
counterpart of any such agreement by telefacsimile or other means of electronic
transmission shall also deliver an original executed counterpart, but the
failure to do so shall not affect the validity, enforceability or binding effect
of such agreement.
     12. Successors and Assigns. Agent and Lenders are relying upon this
Agreement in providing financing to the Company and this Agreement shall be
binding upon the Company and Bank and their respective successors and assigns
and inure to the benefit of Agent and Lenders and their respective successors
and assigns.
[SIGNATURE PAGE FOLLOWS]

6



--------------------------------------------------------------------------------



 



DEPOSIT ACCOUNT CONTROL AGREEMENT

SIGNATURE PAGE



HANCOCK FABRICS, INC.

        By:   /s/ Robert W. Driskell   Name:   Robert W. Driskell   Title:  
Senior Vice President and
Chief Financial Officer  

Address for Notices:
One Fashion Way
Baldwyn, MS 38824
Attention: Larry D. Fair
Telecopy: 662-365-6025
GENERAL ELECTRIC CAPITAL
CORPORATION, as Agent

        By:   /s/ Charles D. Chiodo   Name:   Charles D. Chiodo   Title:   Its
Duly Authorized Signatory  

Address for Notices:
401 Merritt 7 P.O. Box 5201
Norwalk, CT 06856-5201
Attn:Hancock Fabrics Account Manager
Telecopy: 203-956-4002
BANCORPSOUTH BANK

        By:   /s/ Coy Livingston   Name:   Coy Livingston   Title:   Executive
Vice President  

Address for Notices:
Corporate Banking Department
201 South Spring Street
Tupelo, Mississippi 38804
Attention: Corporate Banking Dept.
Telecopy: 662-680-2261
with a copy to:
Cash Management Department
6363 Poplar Avenue, Suite 429
Memphis, Tennessee 38119
Attention: Cash Management Department
Telecopy: 901-374-0860
with a copy to:
Cash Management Department
2830 West Jackson Street, Building B
Tupelo, Mississippi 38801
Attention: Cash Management Dept.
Telecopy: 662-620-4029



7